Citation Nr: 0800248	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-41 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for psychiatric disability 
to include post traumatic stress disorder (PTSD) and bipolar 
disorder.   


REPRESENTATION

Appellant represented by:	Eli Halpern, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant in this case is a veteran who served on active 
duty service from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran's notice of disagreement was received in 
May 2004.  A statement of the case was issued in October 
2004, and a substantive appeal was received in December 2004.  
In August 2007 the case was remanded to afford the veteran 
with either a Travel Board or videoconference hearing.  The 
veteran subsequently chose to have a videoconference hearing.  
That hearing was held before the undersigned in November 
2007; a transcript of the hearing is of record.  


FINDING OF FACT

1.  The veteran's lab technician duties in service included 
animal experimentation and participating in the performance 
of autopsies.

2.  These duties aggravated his pre-existing psychiatric 
disability, diagnosed as PTSD and bipolar disorder, beyond 
its natural progression.


CONCLUSION OF LAW

The veteran's PTSD and bipolar disorder were aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II. Factual Background

Service medical records include the report of a December 1972 
enlistment examination during which the veteran was evaluated 
as psychiatrically normal.  No pertinent defects or diagnoses 
were noted.  The Medical History portion of that examination 
was also silent for pertinent diagnoses.  The veteran did not 
receive any psychiatric treatment during service.  The report 
of a February 1976 separation examination also included a 
normal psychiatric evaluation, with no pertinent diagnoses 
reported.  

Service personnel records reveal that the veteran served as a 
medical laboratory specialist and medical laboratory 
assistant at Fitzsimmons Army Medical Center (FAMC) from 
September 1973 to May 1975.  A Certificate of Achievement 
shows that he performed technical procedures for the Clinical 
Investigation Service involving the use of radioactive 
compounds and the assay of biochecmicals by chemical methods 
with an expertise beyond that of his contemporaries.  

A transcript for the veteran's wife shows that she was 
enrolled in a clinical specialist course at FAMC from October 
1973 to August 1974.

A notarized copy of a June 1975 letter from the veteran to 
his future wife indicated that he was no longer working for 
the clinical research service at FAMC; he had moved to the 
pathology lab.  He had been in the morgue most of the time 
and had not even started to sort out his thoughts about it.  

A notarized copy of a April 1978 letter from G.G., a friend 
of the veteran, expressed empathy for the veteran's current 
depression.

Private mental health records from December 1998 to December 
2001 show treatment for depression and manic depression.  

A treatment summary from Dr. R., a clinical psychologist 
showed that the veteran received therapy from July 1990 to 
January 1992.  Diagnoses included PTSD, chronic, dysthymic 
disorder, impulse control disorder NOS and partner relational 
problem.  

In a March 2002 letter, a private counselor who treated the 
veteran from January 1995 to May 2000 indicated that over 
time he had come to the opinion that the veteran suffered 
from PTSD mostly from his childhood experiences of being 
sexually and mentally abused.  He also had military 
experiences that would have contributed to his PTSD symptoms.  

A June 2003 letter from Dr. H., a treating psychologist, 
indicated that he began seeing the veteran for treatment of 
bipolar disorder in April 2002.  The veteran presented with a 
long history of traumatic events in his life.  His father had 
been in the military and had been an alcoholic and his mother 
was preoccupied with her own physical problems and 
inappropriately took him to doctors for treatment of various 
ailments.  The veteran suffered from physical, emotional and 
sexual abuse and began suffering from hallucinations by the 
age of 15.  At that point he began receiving treatment from a 
mental health professional.  Dr. H. noted that in the 
military the veteran was unfortunately assigned duties that 
exacerbated his prior mental health problems.  He was 
assigned to do laboratory experiments on small animals and 
was required to inflict pain and ultimately kill them.  This 
precipitated ongoing and habitual nightmares where animals 
would seek to hurt and kill him.  He also noted that although 
the veteran was specifically referred for treatment of 
bipolar disorder, he also met the criteria for PTSD, Impulse 
Control Disorder and Partner Relational Problem. 

In an August 2003 letter, the veteran's wife indicated that 
she knew the veteran in service and that his laboratory 
duties involved animal experimentation and autopsy work.  She 
further indicated that this work had had a profoundly 
negative impact on his psychological functioning. 

In an August 2003 statement, the veteran indicated that he 
believed that his laboratory duties in service caused his 
PTSD and exacerbated his pre-existing bipolar disorder.  He 
noted that he performed numerous experiments on rats and also 
some experimentation on rabbits, all of which involved 
killing the animals.  He was also assigned as a "diener"at 
the morgue, which involved receiving and disbursing bodies 
and performing autopsies under the orders and supervision of 
a pathologist.   

A November 2003 Social Security Administration (SSA) decision 
shows that the veteran was granted SSA disability benefits.  
The decision notes that the veteran's severe impairments 
included PTSD, dysthymia and Crohn's disease.  

VA medical records from 2001 to 2004 show treatment for 
bipolar disorder and PTSD, including a couple of inpatient 
hospitalizations.  

On February 2004 VA psychiatric examination by Dr. G. the 
pertinent diagnoses were PTSD and Bipolar disorder.    The 
examiner noted that the veteran presented a tragic 
multiproblematic diagnostic picture.  Going back to severe 
abuse from childhood and his early symptomatology, it 
appeared that he met the DSM IV criteria for both PTSD and 
bipolar disorder in childhood.  In the Army, he was 
traumatized by his laboratory duties.   He managed to self-
medicate with alcohol and drugs and avoided psychiatric 
contact, fearing sequelae.  Subsequently he had had three 
psychiatric hospitalizations and had not worked since 1994.  
He lived in an isolated area with a difficult marital 
relationship.  He continued to meet the DSM-IV criteria for 
both PTSD and bipolar disorder and the symptoms of these 
disorders appeared to be intertwined.    In attempting to put 
all of the veteran's symptoms and diagnoses together, the 
examiner found that the veteran had bipolar disorder and PTSD 
existing prior to entry into the service and requiring some 
treatment in adolescence.  He then had a service aggravation 
of both of these disorders, which had left him severely 
disabled.    

In a July 2004 letter, G.G. indicated that he was stationed 
with the veteran at FAMC in approximately 1975-1976.  He knew 
the veteran as he lived near him off the base and he also 
knew him through their respective jobs at FAMC.  G.G. worked 
as a psychotherapist in an inpatient alcohol and drug 
rehabilitation center and the veteran worked as a lab 
technician in the hospital.  G.G. thought of the veteran as 
his "buddy in the morgue."  In the year or longer that G.G. 
knew the veteran, he was aware that he worked in the Clinical 
Investigations Section doing animal experiments and that he 
performed autopsies at the hospital morgue.  He noted that 
the veteran was very guarded about talking about his work and 
it was very apparent that it troubled him a lot.  G.G. did 
not pressure the veteran to talk about it when they 
socialized as he knew that he was not at all comfortable 
talking about it.  It was also evident at that time that 
other friends of theirs would have reacted negatively had 
they heard of the work the veteran was doing.  

In a November 2005 letter, a Veteran's Center Readjustment 
Counselor, D.N., indicated that he treated the veteran for 
problems with anxiety and panic episodes from 1970 to 1971.  
The treatment took place at Fort Sam Houston Texas where 
D.N.'s primary duty was serving military families and their 
dependents in the Child Psychiatry Clinic at Brook General 
Hospital.  The veteran was an adolescent at the time and 
received individual counseling on a weekly basis for about 18 
months.  

In an October 2007 letter, Dr. H. indicated that he had 
continued treating the veteran with psychotherapy on 
approximately a weekly basis since June 2003.  Dr. H. noted 
that he had diagnosed the veteran as having PTSD and Bipolar 
Disorder and that it was probable that the veteran had these 
disorders prior to service.  He also noted that these 
disorders were certainly exacerbated by the specific duties 
that were required of him during his military service.  Some 
of the subjects that the veteran reported in therapy had a 
clear link to his military duties and in turn to his ongoing 
functional difficulties.  Some repeated themes brought up by 
the veteran included his continuing obsession with the 
gruesome and isolating nature of his military duties, 
nightmares related to animals attacking him or animals with 
exposed brains, self-mutilation induced by a sense of guilt 
and an obsession with death.  Dr. H. found the "severity of 
[the veteran's] symptoms caused by his PTSD to be strongly 
linked to the stressors he experienced during his military 
service."  

At his November 2007 Board hearing the veteran reiterated 
that his laboratory duties in service involved extensive 
animal experimentation involving the killing of numerous 
animals and autopsy work.    

III.  Law and Regulations

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  A veteran who served during a period of war, as 
the veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the veteran later complains.  Bagby v. 
Derwinski, 1 Vet. App. 225 (1991).  The regulations expressly 
provide that the term "noted" signifies "[o]nly such 
conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).   

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for service connection.  
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

There was no psychiatric disability noted upon enlistment 
examination.  Thus, the veteran is presumed sound and the 
burden is on VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  Wagner, 
370 F.3d at 1089.   

The evidence of record clearly establishes that the veteran 
has a current psychiatric disability as he has been diagnosed 
as having PTSD and Bipolar Disorder by multiple providers.  
Also, it is reasonably established based on the letter from 
D.N. and the findings of Dr. H. and Dr. G. that the veteran's 
psychiatric disability pre-existed service.  Thus, if this is 
clear and unmistakable evidence of a preexisting condition, 
the presumption of soundness is not rebutted unless VA can 
establish that the condition was not aggravated by service.  

The Board finds that VA cannot establish that.  In fact, the 
evidence shows that the veteran's preexisting condition was 
aggravated beyond the natural progression of the disorder by 
service.  Dr. H. and Dr. G. both found that the veteran's 
laboratory duties in service aggravated his PTSD and Bipolar 
disability and there are no competent medical opinions of 
record contradicting these findings.  

The Board further finds that the veteran's report of his 
duties in service are credible, thus forming a valid basis 
for Dr. H.'s and Dr. G.'s findings and the veteran is 
entitled to service connection on the basis of aggravation of 
his pre-existing psychiatric disability.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

In this regard, evidence reasonably establishes that the 
veteran's laboratory duties in service included the 
experimentation on animals and autopsy work he described.  
The Board notes that the veteran offered sworn testimony at a 
personal hearing before the undersigned and his current 
accounts are at least generally corroborated by G.G. and also 
by his wife, who was a student at FAMC for part of the time 
the veteran was there.  The copy of the veteran's letter from 
his wife from 1975 also specifically mentioned his autopsy 
work.  Additionally, the FAMC Certificate of Achievement 
corroborates the veteran's testimony that he performed 
bioassays, which presumably could have involved rats and 
other laboratory animals.  Together, these pieces of evidence 
do not conclusively prove that the veteran's laboratory 
duties were as he alleged.  The Board notes, however, that 
such conclusive proof would be difficult to produce as the 
veteran performed his duties more than 30 years ago and FAMC 
is now closed (the Board further notes that given the span of 
time involved and the FAMC closure, further development to 
attempt to obtain documentary confirmation of the veteran's 
duties in service does not appear practical).  Consequently, 
given that the veteran has put forth a credible account of 
his duties in service that is corroborated by his wife, G.G. 
and his own testimony and earlier writing, and given that 
reasonable doubt must be resolved in his favor, the Board 
finds that the veteran's laboratory duties in service have 
been reasonably established.

Accordingly, as it has been established that the veteran's 
laboratory duties in service aggravated his psychiatric 
disability (diagnosed as PTSD and bipolar disorder), service 
connection for psychiatric disability is warranted. 


ORDER

Service connection for psychiatric disability to include PTSD 
and Bipolar Disorder is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


